

Exhibit 10.7


Director Compensation Summary


The members of the Lionsgate’s Board of Directors (the “Board”) who are not
employees of Lionsgate (the “Non-Employee Directors”) receive an annual retainer
of $50,000, an award of restricted share units with a grant date value of
$50,000 granted annually on the date of the Lionsgate’s Annual General Meeting
of Shareholders, and a fee of $1,400 for each meeting of a committee on which a
Non-Employee Director is a member and attends, in person or via teleconference
or videoconference. The restricted share units vest in annual installments over
three years following the date of grant and are paid upon vesting in an
equivalent number of Lionsgate common shares (the “Shares”).  Additionally, the
non-employee Chairman of the Board receives an additional annual retainer of
$52,000, the Chairman of the Audit Committee of the Board receives an additional
annual retainer of $15,000, and the Chairman of the Compensation Committee of
the Board, the Chairman of the Nominating and Corporate Governance Committee of
the Board, and the Chairman of the Strategic Advisory Committee of the Board
each receive an additional annual retainer of $10,000.


The retainers and fees for the Non-Employee Directors are paid, at the
director’s election, either 50% in cash and 50% in the form of Shares, or 100%
in the form of Shares. Notwithstanding the foregoing, the Board retains
discretion to provide for the retainers for one or more directors to be paid in
a different mix of cash and Shares (including payment of the entire retainer in
cash) as it determines appropriate. Retainers are paid in two installments each
year, with the number of Shares to be delivered in payment of any retainer to be
determined by dividing the dollar amount of the retainer to be paid in the form
of Shares by the average closing price of Shares for the previous five business
days prior to payment.


Lionsgate requires that Non-Employee Directors maintain an ownership position in
Lionsgate of at least $150,000 of Shares; provided, however, that new directors
shall have three years from their initial election to the Board to reach this
ownership threshold. Pursuant to Lionsgate’s policies, directors are also
reimbursed for reasonable expenses incurred in the performance of their duties.



